      Case 15-38267           Doc 31         Filed 12/09/19 Entered 12/09/19 12:00:36         Desc Main
                                               Document     Page 1 of 5
                              UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


  IN RE:
                                                              Case No.: 15-38267
            Doris M. Tipton                                   Chapter: 13
                                                              Hearing Date: 12/20/19

                                                     Debtor   Judge A. Benjamin Goldgar

                                                NOTICE OF MOTION

TO:    Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic
       notice through ECF
       Doris M. Tipton, Debtor(s), 411 Woodvale Ave., Deerfield, IL 60015
       David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
       through ECF




           PLEASE TAKE NOTICE that on 12/20/19, at 9:30AM, or as soon thereafter as counsel may be
  heard, I shall appear before the Honorable Judge A. Benjamin Goldgar, Bankruptcy Judge, in the
  courtroom usually occupied by him/her at the Park City Branch Court, Courtroom B, 301 Greenleaf
  Avenue, Park City, Illinois 60085-5725 or before any other Bankruptcy Judge who may be sitting in
  his/her place and stead, and shall then and there present this Motion of the undersigned, a copy of which
  is attached hereto and herewith served upon you, and shall pray for the entry of an Order in compliance
  therewith, at which time you may appear if you so desire.

                                                 PROOF OF SERVICE

           The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
  the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
  notice on December 9, 2019 and as to the debtor by causing same to be mailed in a properly addressed
  envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM
  on December 9, 2019.

                                                                       /s/ Joel P. Fonferko
                                                                       Attorney for Movant

  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Brenda Ann Likavec ARDC#6330036
  Karl V. Meyer ARDC#6220397
  Grant W. Simmons ARDC#6330446
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  14-15-17974


  NOTE: This law firm is a debt collector.
  Case 15-38267             Doc 31         Filed 12/09/19 Entered 12/09/19 12:00:36       Desc Main
                                             Document     Page 2 of 5


                                           CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on December 9, 2019 and as to the debtor and co-debtor by causing
same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on December 9, 2019.
  Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic notice
  through ECF
  Doris M. Tipton, Debtor(s), 411 Woodvale Ave., Deerfield, IL 60015
  David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
  through ECF




                                                                   /s/ Joel P. Fonferko
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-15-17974


NOTE: This law firm is a debt collector.
  Case 15-38267          Doc 31   Filed 12/09/19 Entered 12/09/19 12:00:36          Desc Main
                                    Document     Page 3 of 5

                      UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:
                                                     Case No.: 15-38267
           Doris M. Tipton                           Chapter: 13
                                                     Hearing Date: 12/20/19

                                           Debtor    Judge A. Benjamin Goldgar


                MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR
                  IN THE ALTERNATIVE TO DISMISS THE CASE FOR
                    FAILURE TO MAINTAIN HAZARD INSURANCE




       NOW COMES Bank of New York Mellon Trust Company, N.A. as Trustee for
Mortgage Assets Management Series 1 Trust, (hereinafter "Movant"), by and through its
attorneys, Codilis & Associates, P.C., and moves this Honorable Court pursuant to 11 U.S.C.
§362(d) for an Order granting Movant relief from the automatic stay or alternatively, for entry of
an order dismissing the case pursuant to 11 U.S.C. §1307, and in support thereof states as
follows:


       1.        This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.        The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 411 Woodvale Ave, Deerfield, Illinois 60015;


       3.        Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 11/10/15;


       4.        Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:

                    a)    As Debtor failed to maintain flood insurance for the Subject Property,
                          Movant advanced $2,675.00 on 10/25/19 to pay the flood insurance;
  Case 15-38267         Doc 31   Filed 12/09/19 Entered 12/09/19 12:00:36            Desc Main
                                   Document     Page 4 of 5


                  b)     Pursuant to section 3 of the Reverse Mortgage, Debtor is responsible for
                         maintaining hazard insurance and failure to do so has resulted in
                         Movant’s interest not being adequately protected;


       5.      Said failure to make post-petition hazard insurance payments is sufficient grounds
for relief from the automatic stay for cause pursuant to 11 U.S.C. Section 362(d)(1);


       6.      That sufficient grounds exist to dismiss this proceeding under 11 U.S.C. §1307 as:


                   a)    debtor’s failure to maintain hazard insurance as required under 11
                         U.S.C. §1322(b)(2) and (b)(5) constitutes a lack of adequate protection
                         that is prejudicial to moving creditor and the case should be dismissed
                         under §1307(c)(1);


        7.     This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order;




       WHEREFORE, Bank of New York Mellon Trust Company, N.A. as Trustee for
Mortgage Assets Management Series 1 Trust prays this Court enter an Order pursuant to 11
U.S.C. Section 362(d) modifying the automatic stay as to Movant, or alternatively, for entry of
an order dismissing the case pursuant to 11 U.S.C. §1307, allowing the fees and costs described
herein to be added to the indebtedness pursuant to the terms of the note and mortgage, and for
such other and further relief as this Court may deem just and proper.
       Dated this December 9, 2019.
                                                        Respectfully Submitted,

                                                        Codilis & Associates, P.C.


                                                        By: /s/ Joel P. Fonferko

                                                        Berton J. Maley ARDC#6209399
                                                        Rachael A. Stokas ARDC#6276349
                                                        Peter C. Bastianen ARDC#6244346
  Case 15-38267             Doc 31         Filed 12/09/19 Entered 12/09/19 12:00:36     Desc Main
                                             Document     Page 5 of 5

                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Karl V. Meyer ARDC#6220397
                                                              Grant W. Simmons ARDC#6330446
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              14-15-17974


NOTE: This law firm is a debt collector.
